Citation Nr: 0731971	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-43 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from June 1950 to 
July 1971.  He died in December 2002.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating action of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
Jurisdiction over the matter was transferred to the Columbia 
RO during the pendency of the appeal.

The appellant was afforded a personal hearing at the RO 
before the undersigned in August 2007.  A transcript of the 
proceeding is associated with the claims file.  Further, the 
Board received additional evidence from the appellant prior 
to the hearing.  She also submitted a waiver of initial RO 
review of the new evidence.  The evidence will therefore be 
considered in this decision. 38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

The veteran was not receiving periodic VA benefits nor did he 
have a pending claim with VA when he died.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As set forth in more detail below, the essential facts of 
this case are not in dispute and the appellant's appeal must 
be denied as a matter of law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duty 
to notify has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).  The Board therefore finds that any 
deficiency in VA's notice or development action is harmless 
error.  Neither the appellant nor her representative has 
argued otherwise.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006).



Accrued Benefits

The appellant contends that she is entitled to accrued 
benefits.  She says the veteran was initially diagnosed as 
having non-small cell lung carcinoma in 1993, and that was 
subsequently diagnosed as having small cell lung carcinoma 
metastatic to bone marrow in 2001, which eventually caused 
his death.  Noting that service connection for cause of death 
was established on a presumptive basis due to the veteran's 
exposure to Agent Orange (herbicides); she argues that 
service connection for small cell lung carcinoma for purposes 
accrued benefits is warranted.  The appellant states that the 
veteran was unaware that disability benefits were due to him.  
She posits that VA failed in its duty properly inform the 
veteran of the potential benefits due to Vietnam veterans.  
Moreover, once he was diagnosed as having a disease (cancer 
of the lung) presumed to be caused by herbicide exposure, the 
appellant maintains that VA had an affirmative duty to 
contact the veteran and assist him in filing a claim.  She 
cites to the South Carolina Agent Orange Information and 
Assistance Act that specifically states the South Carolina 
Department of Veterans Affairs is to provide assistance to 
veterans in filing compensation claims for disabilities that 
may have resulted from herbicide exposure as well as 
referring veterans to the appropriate state and federal 
agencies for treatment.  She states that she and the veteran 
suffered unwarranted financial hardship as a result of VA not 
providing adequate notice and assistance to the veteran.  

VA law provides that, upon the death of an individual 
receiving VA benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid. See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  An application for accrued benefits must be 
filed within 1 year after the date of death. 38 U.S.C.A. § 
5121(c); 38 C.F.R. 
§ 3.1000(c).  There is no basis for an accrued benefits 
claim, unless the individual from whom the accrued benefits 
claim derives had a claim for VA benefits pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).

Here, the Board finds that the claim of entitlement to 
accrued benefits must be denied as the veteran did not have a 
claim for VA benefits pending at the time of his death.  The 
appellant does not contend otherwise.  Rather, as discussed 
above, the appellant argues that VA failed to properly notify 
the veteran of his entitlement to benefits, especially after 
being diagnosed as having a disease that is presumed to be 
service connected.  Therefore, since the evidence of record 
demonstrates that the veteran was not receiving periodic VA 
benefits when he died and did not have a pending claim with 
VA when he died, the appellant has not met the threshold 
legal criteria for establishing entitlement to accrued 
benefits.  The appeal must be denied because of the absence 
of legal merit.  The Board has carefully reviewed the entire 
record in this case.  However, this is a case in which the 
law is dispositive, and the appeal must therefore be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Consideration has been given to the appellant's citation to 
the South Carolina Agent Orange Information and Assistance 
Act that, in pertinent part, provides that the South Carolina 
Department of Veterans Affairs (SCDVA) is to provide 
assistance to veterans in filing compensation claims for 
disabilities that may have resulted from herbicide exposure, 
refer veterans to the appropriate state and federal agencies 
for treatment, and aid in the creation of registry of Vietnam 
veterans in South Carolina who may have been exposed to Agent 
Orange.  However, to the extent that this Act creates an 
affirmative duty on the SCDVA to seek out veterans exposed to 
herbicides, which is not necessarily the case, it is observed 
that the laws and regulations of the State of South Carolina 
are not binding upon the Board.  Rather, the Board is bound 
by the laws enacted by Congress, the regulations of the U.S. 
Department of Veterans Affairs, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West and 
West Supp 2006).  In that regard, no such duty exists within 
the laws and regulations governing the Board.

The Board further acknowledges the appellant's contention 
that the veteran failed to file a claim for service 
connection during his lifetime because he was unaware that 
there was a presumption of service connection for Vietnam 
veterans with certain types of cancer.  The Board has also 
considered her argument that the veteran may been misinformed 
on his rights to VA benefits.  The Board finds the 
appellant's testimony credible and sympathizes with her 
situation.  However, the fact is that generally, in VA 
matters, as with other areas of the law, the United States 
Supreme Court has held that persons dealing with the 
government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations, regardless of actual 
knowledge of what is in the regulations or of the hardship 
resulting from innocent ignorance.  See Jaquay v. West, 11 
Vet. App. 67, 73-4 (1998).  In other words, even if the 
veteran was not specifically informed of his rights to claim 
compensation for service-related disability as the appellant 
contends, the Board is without legal authority to grant her 
claim for accrued benefits on that basis.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


